 



EXHIBIT 10.1
CONSENT
     CONSENT, dated as of October 17, 2005 (this “Consent”), under the CREDIT
AGREEMENT, dated as of November 18, 1997, as amended and restated as of
October 14, 2004, as amended and waived by the First Amendment and Waiver dated
as of March 31, 2005 and as further amended by the Second Amendment and Consent
dated as of August 24, 2005 (as in effect on the date immediately prior to the
date hereof, the “Credit Agreement”), among BALLY TOTAL FITNESS HOLDING
CORPORATION, a Delaware corporation (the “Borrower”), the lenders parties
thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as agent for the Lenders
(the “Agent”), DEUTSCHE BANK SECURITIES, INC., as Syndication Agent, and LASALLE
BANK NATIONAL ASSOCIATION, as Documentation Agent. Terms used herein, but not
defined, shall have the respective meanings set forth in the Credit Agreement.
W I T N E S S E T H:
     1. The Borrower wishes to implement one or more Rights Plan Transactions
(as defined in Schedule I).
     2. Pursuant to Section 7.01 of the Credit Agreement, the consent of the
Majority Lenders is required in order for the Borrower to implement the Rights
Plan Transactions.
     NOW, THEREFORE, the parties hereto hereby agree as follows:
     1. Consent. The Lenders consent to the adoption of one or more Rights Plans
(as defined in Schedule I) and implementation of one or more Rights Plan
Transactions, provided, that the aggregate payments made by the Borrower in
respect of any Rights (as defined in Schedule I) issued pursuant to, and of any
Capital Stock in connection with, any Rights Plan Transactions shall not exceed
$100,000 (excluding in each case the value of Capital Stock of the Borrower
issued pursuant to any Rights Plan). This Consent is not intended to and shall
not be construed as granting the Borrower permission to purchase or redeem any
Capital Stock (other than the Rights and subject to the limit set forth in the
proviso to the preceding sentence) in connection with Rights Plan Transactions.
     2. Conditions to Effectiveness of this Consent. This Consent shall become
effective as of the date first set forth above (the “Effective Date”) at such
time as:
     (i) the Agent shall have received counterparts of this Consent duly
executed and delivered by a duly authorized officer of each of the Borrower,
each Guarantor and the Majority Lenders; and
     (ii) the Agent shall have received payment of all invoiced fees and
reasonable expenses of the Agent and the Lenders that are earned, due and
payable on or prior to the Effective Date in connection with this Consent.

 



--------------------------------------------------------------------------------



 



2

     3. Consent Fee. The Borrower agrees to pay to the Agent for the account of
each Lender which executes and delivers this Consent by 12:00 pm EST on or prior
to October 19, 2005 (each, an “Approving Lender”) a consent fee equal to .05% of
the sum of such Lender’s Term Advances and Revolving Credit Commitments on the
Effective Date, earned, due and payable on the Effective Date.
     4. Representations and Warranties. The Borrower represents and warrants to
each Lender that as of the Effective Date after giving effect to this Consent:
(a) the representations and warranties made by the Credit Parties in the Credit
Documents are true and correct in all material respects on and as of the date
hereof (except to the extent that such representations and warranties are
expressly stated to relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and (b) no Default or Event of Default
shall have occurred and be continuing as of the date hereof.
     5. Counterparts. This Consent may be executed by one or more of the parties
to this Consent on any number of separate counterparts (including by facsimile
or electronic transmission), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument. The execution and delivery
of this Consent by any Lender shall be binding upon each of its successors and
assigns and binding in respect of all of its Commitments and Advances, including
any acquired subsequent to its execution and delivery hereof and prior to the
effectiveness hereof.
     6. Continuing Effect; No Other Amendments. This Consent is to be narrowly
constructed. Except to the extent specific transactions are specifically
consented to hereunder, all of the terms and provisions of the Credit Agreement
and the other Credit Documents are and shall remain in full force and effect.
This Consent shall constitute a Credit Document.
     7. GOVERNING LAW. THIS CONSENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Rest of page intentionally left blank]



--------------------------------------------------------------------------------



 



3

     IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

             

BALLY TOTAL FITNESS HOLDING CORPORATION      
By:
/s/ Carl J. Landeck

   

  Name: Carl J. Landeck

  Title: Senior Vice President and Chief Financial Officer
 
     

JPMORGAN CHASE BANK, N.A., individually and as Agent      
By:
/s/ Barry Bergman

   

  Name: Barry Bergman

  Title: Managing Director
 
   



--------------------------------------------------------------------------------



 





4

             

Bally Total Fitness Holding Corporation Consent dated as of October 17, 2005
under the Amended and Restated Credit Agreement
 
   
 
   

LASALLE BANK NATIONAL ASSOCIATION      
By:
/s/ Patrick R. Keller

   

  Name: Patrick R. Keller

  Title: First Vice President
 
   
 
   

Sankaty Advisors, LLC as Collateral Manager for AVERY POINT CLO, LTD.
 
   
 
     
By:
/s/ James F. Kellogg III

   

  Name: James F. Kellogg III

  Title: Managing Director
 
   
 
   

Sankaty Advisors, Inc., as Collateral Manager for BRANT POINT CBO 1999-1 LTD.
 
   
 
     
By:
/s/ James F. Kellogg III

   

  Name: James F. Kellogg III

  Title: Managing Director
 
   
 
   

Sankaty Advisors, LLC, as Collateral Manager for BRANT POINT II CBO 2000-1 LTD.
 
   
 
     
By:
/s/ James F. Kellogg III

   

  Name: James F. Kellogg III

  Title: Managing Director
 
   
 
   

Sankaty Advisors, LLC as Collateral Manager for CASTLE HILL I — INGOTS, LTD.
 
   
 
     
By:
/s/ James F. Kellogg III

   

  Name: James F. Kellogg III

  Title: Managing Director
 
   
 
   

Sankaty Advisors, LLC as Collateral Manager for CASTLE HILL II — INGOTS, LTD.
 
   
 
     
By:
/s/ James F. Kellogg III

   

  Name: James F. Kellogg III

  Title: Managing Director
 
   



--------------------------------------------------------------------------------



 



5

             

HARBOUR TOWN FUNDING LLC
 
       
By:
/s/ M. Cristina Higgins

   

  Name: M. Cristina Higgins

  Title: Assistant Vice President
 
   
 
   

Sankaty Advisors, LLC as Collateral Manager for LOAN FUNDING XI LLC
 
       
By:
/s/ James F. Kellogg III

   

  Name: James F. Kellogg III

  Title: Managing Director
 
   
 
   

LONG LANE MASTER TRUST IV
 
       
By:
/s/ M. Cristina Higgins

   

  Name: M. Cristina Higgins

  Title: Assistant Vice President
 
   
 
   

Sankaty Advisors, LLC as Collateral Manager for RACE POINT
CLO, LIMITED
 
       
By:
/s/ James F. Kellogg III

   

  Name: James F. Kellogg III

  Title: Managing Director
 
   
 
   

Sankaty Advisors, LLC as Collateral Manager for RACE POINT II
CLO, LIMITED
 
       
By:
/s/ James F. Kellogg III

   

  Name: James F. Kellogg III

  Title: Managing Director
 
   
 
   

Sankaty Advisors, LLC as Collateral Manager for PROSPECT
FUNDING I, LLC
 
       
By:
/s/ James F. Kellogg III

   

  Name: James F. Kellogg III

  Title: Managing Director
 
   



--------------------------------------------------------------------------------



 





6

             

SANKATY HIGH YIELD PARTNERS III, L.P.      
By:
/s/ James F. Kellogg III

   

  Name: James F. Kellogg III

  Title: Managing Director
 
     

BLACK DIAMOND OFFSHORE, LTD.  
By:
Carlson Capital, L.P., its investment advisor  
By:
Asgard Investment Corp., its general partner      
By:
/s/ Clint D. Carlson

   

  Name: Clint D. Carlson

  Title: President
 
     

DOUBLE BLACK DIAMOND OFFSHORE LDC  
By:
Carlson Capital, L.P., its investment advisor  
By:
Asgard Investment Corp., its general partner      
By:
/s/ Clint D. Carlson

   

  Name: Clint D. Carlson

  Title: President
 
   
 
   

CANYON CAPITAL CDO 2002-1, LTD.
 
   
 
     
By:
/s/ R. Christian B. Evensen

   

  Name: R. Christian B. Evensen

  Title: Managing Director
 
   
 
     
By:
Canyon Capital Advisors LLC,
a Delaware limited liability company,
its Collateral Manager
 
   
 
   

CANYON CAPITAL CLO 2004-1, LTD.      
By:
/s/ R. Christian B. Evensen

   

  Name: R. Christian B. Evensen

  Title: Managing Director    
By:
Canyon Capital Advisors LLC,

   

  a Delaware limited liability company
its Collateral Manager
 
   
 
   

DEUTSCHE BANK TRUST COMPANY AMERICAS      
By:
/s/ Susan LeFevre

   

  Name: Susan LeFevre

  Title: Director



--------------------------------------------------------------------------------



 





7

               
By:
/s/ Lana Gifas

   

  Name: Lana Gifas

  Title: Vice President
 
   
 
   

DURHAM ASSET MANAGEMENT L.L.C., on Behalf of CREDIT GENESIS CLO 2005-1 LTD.
 
   
 
     
By:
/s/ Jeffrey A. Rosenkranz

   

  Name: Jeffrey A. Rosenkranz

  Title: Principal
 
   
 
   

HEALTH AND FITNESS TRUST  
By:
Wilmington Trust Company not in its individual capacity,
but solely as Owner Trustee
 
   
 
     
By:
/s/ Joseph B. Feil

   

  Name: Joseph B. Feil

  Title: Assistant Vice President
 
   
 
   

General Electric Capital Corporation, as Administrator for,
MERRITT CLO HOLDING LLC
 
   
 
     
By:
/s/ Brian P. Schwinn

   

  Name: Brian P. Schwinn

  Title: Duly Authorized Signatory
 
   
 
   

GENERAL ELECTRIC CAPITAL CORPORATION
 
   
 
     
By:
/s/ Dwayne Coker

   

  Name: Dwayne Coker

  Title: Duly Authorized Signer
 
   
 
   

HBK MASTER FUND L.P.  
By:
HBK Investment L.P., Investment Advisor
 
   
 
     
By:
/s/ Kevin O’Neal

   

Name: Kevin O’Neal  

  Title: Authorized Signatory



--------------------------------------------------------------------------------



 





8

             

TRS LEDA LLC
 
   
 
     
By:
/s/ Deborah O’Keeffe

   

  Name: Deborah O’Keeffe

  Title: Vice President
 
   
 
   

Q FUNDING III, L.P.  
By:
Prufrock Onshore, L.P., its general partner  
By:
J. Alfred Onshore, LLC, its general partner      
By:
Robert McCormick

   

  Name: Robert McCormick

  Title: Vice President
 
   
 
   

C-SQUARED CDO LTD.  
By:
TCW Advisors, Inc., as its Portfolio Manager      
By:
/s/ Stephen Suo

   

  Name: Stephen Suo

  Title: Vice President      
By:
/s/ Vikas Mavinkurve

   

  Name: Vikas Mavinkurve

  Title: Vice President
 
   
 
   

CELERITY CLO LIMITED  
By:
TCW Advisors, Inc., as Agent
 
   
 
     
By:
/s/ Jonathan R. Insull

   

  Name: Jonathan R. Insull

  Title: Managing Director
 
     
By:
/s/ Stephen Suo

   

  Name: Stephen Suo

  Title: Vice President
 
   
 
   

FIRST 2004-I CLO, LTD.  
By:
TCW Advisors, Inc., as its Collateral Manager
 
   
 
     
By:
/s/ Jonathan R. Insull

   

  Name: Jonathan R. Insull

  Title: Managing Director
 
     
By:
/s/ Stephen Suo

   

  Name: Stephen Suo

  Title: Vice President



--------------------------------------------------------------------------------



 





9

             

FIRST 2004-II CLO, LTD.  
By:
TCW Advisors, Inc., as its Collateral Manager
 
   
 
     
By:
/s/ Jonathan R. Insull

   

  Name: Jonathan R. Insull

  Title: Managing Director
 
     
By:
/s/ Stephen Suo

   

  Name: Stephen Suo

  Title: Vice President
 
   
 
   

JEFFERSON-PILOT LIFE INSURANCE COMPANY  
By:
TCW Advisors, Inc., as its Investment Advisor
 
   
 
     
By:
/s/ Jonathan R. Insull

   

  Name: Jonathan R. Insull

  Title: Managing Director
 
     
By:
/s/ Stephen Suo

   

  Name: Stephen Suo

  Title: Vice President
 
   
 
   

LOAN FUNDING I LLC

a wholly owned subsidiary of Citibank, N.A.

By: TCW Advisors, Inc., as Portfolio Manager of Loan Funding I LLC
 
   
 
     
By:
/s/ Stephen Suo

   

  Name: Stephen Suo

  Title: Vice President
 
     
By:
/s/ Vikas Mavinkurve

   

  Name: Vikas Mavinkurve

  Title: Vice President
 
   
 
   

TCW SELECT LOAN FUND, LIMITED  
By:
TCW Advisors, Inc., as its Collateral Manager
 
   
 
     
By:
/s/ Stephen Suo

   

  Name: Stephen Suo

  Title: Vice President
 
     
By:
/s/ Jonathan R. Insull

   

  Name: Jonathan R. Insull

  Title: Managing Director
 
   



--------------------------------------------------------------------------------



 





10

             

TCW SENIOR SECURED FLOATING RATE LOAN FUND, L.P.  
By:
TCW Advisors, Inc., as its Investment Advisor
 
   
 
     
By:
/s/ Stephen Suo

   

  Name: Stephen Suo

  Title: Vice President
 
     
By:
/s/ Jonathan R. Insull

   

  Name: Jonathan R. Insull

  Title: Managing Director
 
   
 
   

VELOCITY CLO, LTD.  
By:
TCW Advisors, Inc., its Collateral Manager
 
   
 
     
By:
/s/ Jonathan R. Insull

   

  Name: Jonathan R. Insull

  Title: Managing Director
 
     
By:
/s/ Stephen Suo

   

  Name: Stephen Suo

  Title: Vice President
 
   
 
   

U.S. BANK NATIONAL ASSOCIATION
 
   
 
     
By:
/s/ Joseph L. Svehla

   

  Name: Joseph L. Svehla

  Title: Vice President
 
   
 
   

WB LOAN FUNDING 2, LLC
 
   
 
     
By:
/s/ Diana M. Himes

   

  Name: Diana M. Himes

  Title: Associate
 
   
 
   

WELLS FARGO FOOTHILL, LLC
 
   
 
     
By:
/s/ Maged G. Ghebrial

   

  Name: Maged G. Ghebrial

  Title: Vice President
 
   
 
   

THE FOOTHILL GROUP, INC.
 
   
 
     
By:
/s/ Michael R. Bohannon

   

  Name: Michael R. Bohannon

  Title: Senior Vice President



--------------------------------------------------------------------------------



 





11

         

      THE CONSENT IS ACKNOWLEDGED AND AGREED:
 
   
 
   

      BALLY’S FITNESS AND RACQUET CLUBS, INC.

      BALLY FITNESS FRANCHISING, INC.

      BALLY FRANCHISE RSC, INC.

      BALLY FRANCHISING HOLDINGS, INC.

      BALLY ESTATE II, LLC

      REAL ESTATE III, LLC

      REAL ESTATE IV, LLC

      BALLY REFS WEST HARTFORD, LLC

      BALLY TOTAL FITNESS CORPORATION

      BALLY TOTAL FITNESS HOLDING CORPORATION

      BALLY TOTAL FITNESS INTERNATIONAL, INC.

      BALLY TOTAL FITNESS OF MISSOURI, INC.

      BALLY TOTAL FITNESS OF TOLEDO, INC.

      BFIT REHAB OF WEST PALM BEACH, INC.

      BALLY TOTAL FITNESS OF CONNECTICUT COAST, INC.

      BALLY TOTAL FITNESS OF CONNECTICUT VALLEY, INC.

      GREATER PHILLY NO. 1 HOLDING COMPANY

      GREATER PHILLY NO. 2 HOLDING COMPANY

      HEALTH & TENNIS CORPORATION OF NEW YORK

      HOLIDAY HEALTH & FITNESS CENTERS OF NEW YORK, INC.

      BALLY TOTAL FITNESS OF COLORADO, INC.

      BALLY TOTAL FITNESS OF THE SOUTHEAST, INC.

      HOLIDAY HEALTH CLUBS OF THE EAST COAST, INC.

      HOLIDAY/SOUTHEAST HOLDING CORP.

      BALLY TOTAL FITNESS OF CALIFORNIA, INC.

      BALLY TOTAL FITNESS OF THE MID-ATLANTIC, INC.

      BALLY TOTAL FITNESS OF GREATER NEW YORK, INC.

      JACK LALANNE HOLDING CORP.

      BALLY SPORTS CLUB, INC.

      NEW FITNESS HOLDING CO., INC.

      NYCON HOLDING CO., INC.

      BALLY TOTAL FITNESS OF PHILADELPHIA, INC.

      PROVIDENCE FITNESS CENTERS, INC.

      RHODE ISLAND HOLDING COMPANY

      BALLY TOTAL FITNESS OF THE MIDWEST, INC.

      BALLY TOTAL FITNESS OF MINNESOTA, INC.

      TIDELANDS HOLIDAY HEALTH CLUBS, INC.

      U.S. HEALTH, INC.



--------------------------------------------------------------------------------



 



12

         

      59TH STREET GYM LLC

      708 GYM LLC

      ACE, LLC

      CRUNCH CFI, LLC

      CRUNCH FITNESS INTERNATIONAL, INC.

      CRUNCH L.A. LLC

      CRUNCH WORLD LLC

      FLAMBE LLC

      MISSION IMPOSSIBLE, LLC

      SOHO HO LLC

      WEST VILLAGE GYM AT THE ARCHIVES LLC

      BALLY TOTAL FITNESS FRANCHISING, INC.

                  By:   /s/ Carl J. Landeck         Name:   Carl J. Landeck     
  Title:   Senior Vice President and Chief Financial Officer   



--------------------------------------------------------------------------------



 



         

Schedule I
“Rights Plan Transaction”
“Rights Plan Transaction” means the (i) distribution to then existing
stockholders of the Borrower and the issuance from time to time thereafter in
connection with the issuance or exchange of any shares of common stock of the
Borrower of stock purchase rights (“Rights”) pursuant to the terms of one or
more Stockholder Rights Plans (each a “Rights Plan”), which will entitle the
holder thereof, in the circumstances set forth in a Rights Plan, to purchase
from the Borrower one one-thousandth of a share of a series of preferred stock
or shares of common stock of the Borrower upon payment of the exercise price and
other terms set forth in the Rights Plan and (ii) the issuance of shares of
preferred or common stock of the Borrower upon exercise of such Rights or the
exchange of shares of common stock of the Borrower for such Rights in lieu of
purchase of such shares as provided in a Rights Plan.

 